Name: 94/993/EC: Council Decision of 22 December 1994 amending the Protocol on the Statute of the Court of Justice of the European Community
 Type: Decision
 Subject Matter: EU institutions and European civil service;  justice;  European Union law;  European construction;  economic policy
 Date Published: 1994-12-31

 Avis juridique important|31994D099394/993/EC: Council Decision of 22 December 1994 amending the Protocol on the Statute of the Court of Justice of the European Community Official Journal L 379 , 31/12/1994 P. 0001 - 0002 Finnish special edition: Chapter 1 Volume 4 P. 0088 Swedish special edition: Chapter 1 Volume 4 P. 0088 COUNCIL DECISION of 22 December 1994 amending the Protocol on the Statute of the Court of Justice of the European Community (94/993/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 188 thereof, Having regard to the request of the Court of Justice of 29 April 1994, Having regard to the opinion of the Commission of 7 October and 3 November 1994, Having regard to the opinion of the European Parliament of 28 October 1994, Whereas, following the entry into force of the Treaty on European Union and the Agreement on the European Economic Area, certain provisions of Title III of the Protocol on the Statute of the Court of Justice of the European Community should be amended, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on the Statute of the Court of Justice of the European Community shall be amended as follows: 1. in Article 17: (a) in the first paragraph, 'entitled to practise before a Court of a Member State' shall be deleted; (b) the following second paragraph shall be added: 'The States, other than the Member States, which are parties to the Agreement on the European Economic Area, and also the EFTA Surveillance Authority referred to in that Agreement, shall be represented in same manner.'; (c) the second paragraph becomes the third paragraph, and 'entitled to practise before a Court of a Member State' shall be deleted; (d) the following fourth paragraph shall be added: 'Only a lawyer authorized to practise before a court of a Member State or of another State which is a party to the Agreement on the European Economic Area may represent or assist a party before the Court.'; (e) the third, fourth and fifth paragraphs become the fifth, sixth and seventh subparagraphs respectively; 2. the first paragraph of Article 19 shall be replaced by: 'A case shall be brought before the Court by a written application addressed to the Registrar. The applicaton shall contain the applicant's name and permanent address and the description of the signatory, the name of the party or names of the parties against whom the application is made, the subject-matter of the dispute, the form of order sought and a brief statement of the pleas in law on which the application is based.'; 3. Article 20 shall be replaced by the following text: 'In the cases governed by Article 177 of this Treaty, the decision of the court or tribunal of a Member State which suspends its proceedings and refers a case to the Court shall be notified to the Court by the court or tribunal concerned. The decision shall then be notified by the Registrar of the Court to the parties, to the Member States and to the Commission, and also to the Council or to the European Central Bank if the act the validity or interpretation of which is in dispute originates from one of them, and to the European Parliament and the Council if the act the validity or interpretation of which is in dispute was adopted jointly by those two institutions. Within two months of this notification, the parties, the Member States, the Commission and, where appropriate, the European Parliament, the Council and the European Central Bank, shall be entitled to submit statements of case or written observations to the Court. The decision of the aforesaid court or tribunal shall, moreover, be notified by the Registrar of the Court to the States, other than the Member States, which are parties to the Agreement on the European Economic Area and also to the EFTA Surveilance Authority referred to in that Agreement which may, within two months of notification, where one of the fields of application of that Agreement is concerned, submit statements of case or written observations to the Court.'; 4. in Article 37: (a) the following third paragraph shall be added: 'Without prejudice to the preceding paragraph, the States, other than the Member States, which are parties to the Agreement on the European Economic Area, and also the EFTA Suveillance Authority referred to in that Agreement, may intervene in cases before the Court where one of the fields of application of that Agreement is concerned.'; (b) the third paragraph becomes the fourth paragraph and shall read as follows: 'An application to intervene shall be limited to supporting the form of order sought by one of the parties.' Article 2 This Decision shall enter into force on 1 April 1995. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER